United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, SEATTLE
PERFORMANCE CLUSTER, Seattle, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0358
Issued: December 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 3, 2019 appellant, through counsel, filed a timely appeal from an October 29,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to modify OWCP’s
February 19, 2010 loss of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
OWCP accepted that on July 11, 2005 appellant, then a 48-year-old rural carrier, sustained
a right elbow contusion, right elbow/forearm sprain, neck strain, and right shoulder sprain/strain
when a heavy box fell on her right arm and elbow while in the performance of duty. It assigned
the claim OWCP File No. xxxxxx579.4 On November 29, 2007 appellant filed a Form CA-2
alleging injury to her right upper extremity due to her repetitive work duties. OWCP assigned the
claim File No. xxxxxx564 and accepted it for right carpal tunnel syndrome.5 Appellant underwent
OWCP-authorized right shoulder surgeries, including rotator cuff repair, anterior decompression,
and acromioplasty on February 26, 2007, and repeat rotator cuff repair on August 31, 2009. She
stopped work for various periods and received wage-loss compensation for disability from work.
On November 5, 2009 appellant returned to full-time work at the employing establishment as a
permanent modified clerk. The position was consistent with her work restrictions of not lifting
more than five pounds.6
By decision dated February 19, 2010, OWCP found that the actual wages of the modified
clerk position appellant began on November 5, 2009 fairly and reasonably represented her wageearning capacity. It noted, “Your actual earnings meet or exceed the current wages of the job held
when injured. Therefore, according to the provisions of 5 U.S.C. § 8106 and 5 U.S.C. § 8115 your
entitlement to compensation for wage loss ended the date you were reemployed with no loss in
earning capacity, and your compensation payments have been terminated.” OWCP indicated that
the decision did affect coverage of appellant’s ongoing medical benefits.
On January 27, 2011 appellant filed a claim for compensation (Form CA-7) for wage loss
during the period January 19 through 21, 2011. She later filed forms alleging wage loss continuing

3

Docket No. 11-1671 (issued February 23, 2012).

4
On August 3, 2004 filed an occupational disease claim (Form CA-2) alleging injuries to her neck and right upper
extremity due to delivering mail. OWCP assigned the claim OWCP File No. xxxxxx536 and accepted it for cervical
and right shoulder sprains. On September 1, 2004 appellant was released to regular duty.
5
OWCP administratively combined OWCP File Nos. xxxxxx536, xxxxxx564, and xxxxxx579, with the latter file
serving as the master file.
6

The duties of the job were clerical in nature and the physical requirements were simple grasping up to five pounds
for up to eight hours per day, pushing and pulling one to two pounds no higher than shoulder level for up to eight
hours per day, and fine manipulation of less than five pounds for up to eight hours per day. In early 2010, appellant’s
lifting restriction was raised to 10 pounds.

2

after January 21, 2011. The employing establishment had made a determination that no work was
available for appellant as part of the National Reassessment Process (NRP).
In a February 24, 2011 letter, OWCP advised appellant of the deficiencies of her claim for
compensation. It informed her that, in order to be entitled to compensation, her wage-loss claim
must be treated as a claim for modification of the previously established February 19, 2010 LWEC
determination. OWCP advised appellant of the three criteria necessary for modifying such
decisions, i.e., that there was a material change in the nature and extent of the injury-related
condition, the employee had been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous. It afforded her 30 days to provide evidence substantiating
that she had met any of the criteria.
Appellant submitted a Form CA-7 covering the period February 28 to March 11, 2011, a
functional requirement list, and several progress notes from early 2011 which contained illegible
signatures. In a March 17, 2011 letter, appellant’s representative at the time asserted that the
February 19, 2010 LWEC determination was based on “make[-]shift work.” He claimed that the
make-shift nature of the permanent modified clerk position was supported by the fact that appellant
later received several limited-duty job offers. The representative noted that, as part of the NRP,
appellant’s limited-duty job offer assignments had been withdrawn and eliminated.
By decision dated April 18, 2011, OWCP denied appellant’s request for modification of its
February 18, 2010 LWEC determination, noting that the evidence submitted by appellant was not
relevant to the matter.
Appellant appealed the case to the Board and, by decision dated February 23, 2012,7 the
Board affirmed OWCP’s April 18, 2011 decision, finding appellant had not met her burden of
proof to modify OWCP’s February 19, 2010 LWEC determination. It found that there was no
evidence that appellant’s actual earnings in the modified clerk position for more than 60 days did
not fairly and reasonably represent her wage-earning capacity. The Board determined that the
modified clerk position had detailed work duties and a set schedule, and found that appellant’s
later receipt of several limited-duty job offers and the elimination of her job by the NRP were
insufficient to show that the position was make-shift in nature. Therefore, it concluded that
appellant had not shown that the original LWEC determination was erroneous. The Board also
found that the medical evidence of record was insufficient to demonstrate that an employmentrelated condition prevented appellant from performing the modified clerk position or that she had
been retrained or otherwise vocationally rehabilitated such that her work as a modified clerk would
not be representative of her wage-earning capacity.
The case record indicates that OWCP paid appellant schedule award benefits from July 26,
2011 to October 4, 2012 and she collected unemployment benefits until she commenced working
on February 1, 2014 in a full-time, limited-duty job as a modified sales associate. In early
April 2017, the employing establishment advised appellant that her modified sales associate job
was ending and it offered her a different limited-duty job effective April 14, 2017. Appellant
declined the limited-duty job offer, asserting that it was not within her work restrictions.
7

Supra note 3.

3

On May 15, 2017 appellant filed a claim for compensation alleging entitlement to wageloss compensation for the period April 15 through 28, 2017.8
In a May 25, 2017 development letter, OWCP advised appellant of the evidence needed to
support modification of OWCP’s February 19, 2010 LWEC determination. It afforded her 30 days
to submit the requested evidence.
Appellant submitted a June 2, 2017 report from Dr. Gary Schuster, a Board-certified
internist, who noted that appellant reported pain in her right shoulder, numbness/tingling and pain
in her right upper extremity and right hand, weakness in her right hand, and pain in her cervical
region. Dr. Schuster provided findings of his physical examination and opined that appellant’s
employment-related conditions/symptoms had worsened after February 19, 2010.
By decision dated July 5, 2017, OWCP denied modification of OWCP’s February 19, 2010
LWEC determination because appellant had not established that modification of that determination
was warranted. By decision of even date, it also denied appellant’s claim for wage-loss
compensation for the period April 15, 2017 and ongoing because she had not shown that
modification of OWCP’s LWEC determination was warranted and had not otherwise shown that
the medical evidence of record established entitlement to such wage-loss compensation.
On July 14, 2017 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant subsequently submitted additional medical evidence, including a June 22, 2017
duty status report (Form CA-17) from Dr. Schuster in which he imposed work restrictions
including engaging in intermittent pushing/pulling for no more than two hours per day, simple
grasping for no more than five hours per day, and no engaging in continuous lifting.
During the hearing held on January 16, 2018, counsel argued that OWCP’s original
February 19, 2010 LWEC determination was erroneous. He asserted that the modified clerk
position appellant initially held in 2009 could not serve as the basis for the February 19, 2010
LWEC determination because it was improper to create a permanent modified position across a
work craft classification for any postal employee. Appellant suggested that OWCP’s February 19,
2010 LWEC determination was erroneous because she received several limited-duty job offers
after starting work as a modified clerk and because the modified clerk job was eliminated by the
NRP.
In an April 2, 2018 decision, OWCP’s hearing representative set aside OWCP’s April 15,
2017 decisions and remanded the case to OWCP for further development. The representative
found that OWCP previously had correctly determined that appellant failed to establish that
OWCP’s February 19, 2010 LWEC determination was erroneous. As well, it had not been shown
that appellant had been retrained or rehabilitated such that modification of the wage-earning
capacity decision was warranted. However, the hearing representative found that the medical
evidence from Dr. Schuster necessitated further development regarding whether appellant’s
8
Appellant later filed additional claims for compensation alleging entitlement to wage-loss compensation for the
period April 29 through September 22, 2017.

4

employment-related condition rendered her disabled from work. He directed OWCP to refer
appellant for a second opinion examination with an appropriate specialist to address whether there
was objective evidence of a material worsening of her injury-related medical conditions when she
stopped working on April 15, 2017, and if so, whether the effects of the work injury would have
prevented appellant from performing the duties of the modified clerk position that she initially
held in 2009.9
On January 21, 2019 OWCP referred appellant for a second opinion examination to
Dr. Clarence Fossier, a Board-certified orthopedic surgeon. It requested that Dr. Fossier provide
an opinion regarding appellant’s employment-related residuals/disability, including an opinion
regarding whether appellant’s injury-related condition prevented her from performing the
modified clerk position she initially held in 2009. OWCP provided Dr. Fossier with a copy of the
case record, including a recent statement of accepted fact (SOAF) that discussed all of appellant’s
accepted employment injuries.
In a February 18, 2019 report, Dr. Fossier discussed appellant’s factual and medical history
and outlined her current symptoms. He also described appellant’s physical examination findings
and diagnosed status post repair/revision of a rotator cuff tear of the right shoulder, bilateral carpal
tunnel syndrome (right worse than left) with no evidence of thoracic outlet syndrome, and right
lateral epicondylitis. Dr. Fossier indicated that appellant’s medical condition had been stable since
April 14, 2017 and there was no objective evidence of material worsening. He opined that
appellant was not capable of returning to her date-of-injury job because of the amount of lifting
and overhead lifting necessary. However, Dr. Fossier opined that she would have been able to
perform the duties of the modified clerk position she initially held in 2009. He noted that
appellant’s only restriction would be no repetitive lifting over shoulder level using her right arm.
OWCP determined that there was a conflict in the medical opinion between Dr. Schuster,
and Dr. Fossier regarding the extent of appellant’s employment-related residuals/disability. On
March 19, 2019 it referred appellant, pursuant to section 8123(a) of FECA, to Dr. Joel Krakauer,
a Board-certified orthopedic surgeon, for an impartial medical examination and an opinion on the
matter. OWCP requested that Dr. Krakauer provide an opinion regarding appellant’s employmentrelated residuals/disability, including an opinion regarding whether appellant’s injury-related
conditions prevented her from performing the modified clerk position she initially held in 2009.
It provided Dr. Krakauer a copy of the case record, including a recent SOAF that discussed all of
appellant’s accepted employment injuries.
In an April 8, 2019 report, Dr. Krakauer discussed appellant’s factual and medical history
and summarized the medical reports of record. He reported physical examination findings and
diagnosed right elbow contusion, right elbow sprain/strain, cervical strain, right shoulder rotator
cuff tear (status postoperative repair) and right carpal tunnel syndrome, noting that appellant
continued to have residuals of her accepted employment injuries. Dr. Krakauer indicated that there
was no objective basis to support a worsening of the accepted conditions when appellant stopped
work on April 15, 2017. He acknowledged that appellant’s continuing employment-related
residuals included restricted motion of the right shoulder in all planes, clinical evidence of ongoing
9
On April 23, 2018 OWCP received a notice of separation form documenting that appellant retired from the
employing establishment effective April 9, 2018.

5

carpal tunnel syndrome on the right, mild stiffness of the right elbow, and persistent tenderness
over the lateral elbow. Dr. Krakauer explained that appellant was restricted with regard to shoulder
elevation and rotation and had restriction with regard to repetitive use of the right hand. He advised
that she was not capable of returning to her normal job as a rural mail carrier, but was still capable
of employment in a modified capacity. Dr. Krakauer further advised that he had reviewed the
modified clerk position, and noted that the specific requirements did not require the use of the
shoulder overhead and that the job activities appeared varied and did not require substantial force.
He agreed with Dr. Fossier that the effects of the work injury would not have prevented appellant
from performing these activities and that the specific activities of the modified clerk position were
acceptable. Dr. Krakauer concluded that appellant had residuals of her accepted employment
injuries and opined that, although appellant was incapable of returning to her normal job as a rural
mail carrier due the position’s lifting requirements, she had been capable of employment as a
modified clerk.
By decision dated April 24, 2019, OWCP denied appellant’s request for modification of its
original February 19, 2010 LWEC determination because the evidence did not substantiate that
any of the three criteria for modifying a formal LWEC were met.10
On May 2, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
During the hearing held on August 14, 2019, counsel acknowledged that at the time
appellant was placed in the permanent modified clerk position it was a bona ﬁde position and one
that she could have performed. However, he argued that the subsequent determination that
crossing crafts constituted a bargaining agreement violation rendered the prior decision to place
appellant in the permanent modified clerk position inappropriate. Appellant testified that she
retired effective April 9, 2018 and had remained off all work between April 15, 2017 and
April 9, 2018.
After the hearing, appellant submitted a September 7, 2019 statement in which she argued
that the original February 19, 2010 LWEC determination was in error because the modified clerk
position did not consider all of her accepted employment injuries. She submitted copies of the
modified assignments she received prior to the February 19, 2010 LWEC determination and
several offers she received after that determination, four notice of personnel action forms, a
February 15, 2011 employee leave information letter, and a March 13, 2017 sales retention team
letter. Appellant also submitted copies of medical reports that were previously of record and were
considered prior to the time OWCP issued its April 18, 2011 decision which was affirmed by the
Board on February 23, 2012, including reports from 2009 of Dr. Schuster and reports from 2009
of Dr. Dennis J. Kvidera, a Board-certified orthopedic surgeon.
By decision dated October 29, 2019, OWCP’s hearing representative affirmed the April 24,
2019 decision.

10

OWCP further indicated that, as appellant had not established that modification of the February 19, 2010 LWEC
determination was warranted, her request for wage-loss compensation for the period April 15 through September 22,
2017 was denied.

6

LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.11 Generally, wages actually earned are the best measure of wage-earning capacity and, in
the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.12 A determination
regarding whether actual earnings fairly and reasonably represent one’s wage-earning capacity
should be made only after an employee has worked in a given position for at least 60 days.13
Compensation payments are based on the wage-earning capacity determination, and it remains
undisturbed until properly modified.14
OWCP’s procedure manual provides guidelines for determining wage-earning capacity
based on actual earnings. Reemployment may not be considered representative of the injured
employee’s wage-earning capacity when an injured employee who has been released to full-time
work is working less than full-time hours, the job is temporary where the employee’s job when
injured was permanent, and the job represents permanent seasonal employment in an area where
year-round employment is available (unless the employee was a career seasonal or temporary
employee when injured).15 In addition, it is well established that a position that is considered an
odd-lot or makeshift position designed for a claimant’s particular needs is not appropriate for a
wage-earning capacity determination.16 The Board has discussed several factors that may support
a finding that the offered position was makeshift in nature. These factors include: (1) the position
did not have an official title or formal position description; (2) there were strict limitations, such
as five-pound lifting and no casing of mail, which indicated appellant would not be able to secure
a position in the community at large with such limited duties; (3) appellant did not perform any
meaningful tasks in the position; and (4) the job appeared to be temporary in nature.17
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

11

5 U.S.C. § 8115(a); see O.S., Docket No. 19-1149 (issued February 21, 2020); Mary Jo Colvert, 45 ECAB 575
(1994); Keith Hanselman, 42 ECAB 680 (1991).
12

See J.A., Docket No. 18-1586 (issued April 9, 2019).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Wages, Chapter 2.815.5 (June 2013).
14

See M.F., Docket No. 18-0323 (issued June 25, 2019).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Wages, Chapter 2.815.5c(2) (June 2013). In locations where year-round jobs are scarce, a seasonal position may
represent the wage-earning capacity of an employee who previously held a year-round job. Id.
16

See A.J., Docket No. 10-0619 (issued June 29, 2010).

17

Id. See also V.H., Docket No. 13-2076 (issued March 5, 2014).

7

rehabilitated, or the original determination was, in fact, erroneous.18 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.19
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”20 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.21
ANALYSIS
The Board finds that appellant has not met her burden of proof to modify OWCP’s
February 19, 2010 LWEC determination.
As noted, the Board previously affirmed OWCP’s April 18, 2011 decision. Findings made
in prior Board decisions are res judicata absent any further review by OWCP under section 8128
of FECA.22 Accordingly, the current analysis is limited to the relevant evidence received since
OWCP’s April 18, 2011 merit decision, which is the evidence that was not before the Board when
it last reviewed appellant’s claim on February 23, 2012.
The Board finds that, appellant has not submitted sufficient evidence or argument
following the Board’s February 23, 2012 decision to establish that OWCP’s February 23, 2012
LWEC determination was erroneous. Appellant argued that the modified clerk position she
initially held in 2009 could not serve as the basis for the February 19, 2010 LWEC determination
because it was improper to create a permanent modified position across a work craft classification
for any postal employee. She also repeated her earlier argument that her later receipt of several
limited-duty job offers and the elimination of her job by the NRP established that the modified
clerk position was make-shift in nature. However, appellant still has not provided adequate
support for these arguments. For these reasons, the Board finds that she has not established that
OWCP’s February 23, 2012 LWEC determination was erroneous.
With respect to whether modification of OWCP’s February 19, 2010 LWEC
determination is warranted because her injury-related condition had worsened such that she
could no longer work in the modified clerk position, the Board notes that, in 2019, OWCP
18

J.A., Docket No. 17-0236 (issued July 17, 2018); Katherine T. Kreger, 55 ECAB 633 (2004); Sue A. Sedgwick,
45 ECAB 211 (1993). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage
Earning Capacity Decisions, Chapter 2.1501.3a (June 2013).
19

O.H., Docket No. 17-0255 (issued January 23, 2018); Selden H. Swartz, 55 ECAB 272, 278 (2004).

20

5 U.S.C. § 8123(a).

21

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
22

See B.R., Docket No. 17-0294 (issued May 11, 2018).

8

properly determined that there was a conflict in the medical opinion between Dr. Schuster, an
attending physician, and Dr. Fossier, an OWCP referral physician, regarding the extent of
appellant’s employment-related residuals/disability. It then properly referred appellant,
pursuant to section 8123(a) of FECA, to Dr. Krakauer, a Board-certified orthopedic surgeon,
for an impartial medical examination and an opinion on the matter.23
In an April 8, 2019 report, Dr. Krakauer diagnosed right elbow contusion, right elbow
sprain/strain, cervical strain, right shoulder rotator cuff tear (status postoperative repair) and
right carpal tunnel syndrome, noting that appellant continued to have residuals of her accepted
employment injuries. He acknowledged that appellant’s continuing employment-related
residuals included restricted motion of the right shoulder in all planes, clinical evidence of
ongoing carpal tunnel syndrome on the right, mild stiffness of the right elbow, and persistent
tenderness over the lateral elbow. Dr. Krakauer further advised that he had reviewed the
modified clerk position, and noted that the specific requirements did not require the use of the
shoulder overhead and that the job activities appeared varied and did not require substantial
force. He opined that appellant’s employment-related condition did not prevent her from
performing these activities. Dr. Krakauer concluded that, although appellant had residuals of
her accepted employment injuries and was incapable of returning to her normal job as a rural
mail carrier, she had been capable of working as a modified clerk.
The Board finds that Dr. Krakauer’s well-rationalized April 8, 2019 report shows that
appellant’s injury-related condition did not prevent her from working in the modified clerk
position which served as the basis for OWCP’s February 19, 2010 LWEC determination.
Dr. Krakauer provided a thorough factual and medical history and accurately summarized the
relevant medical evidence.24 Thus, appellant did not establish that modification of that
determination was warranted because her injury-related condition had worsened such that she
could no longer work in the modified clerk position. The Board finds that the special weight
of the medical opinion evidence with respect to this matter rests with the April 8, 2019 opinion
of Dr. Krakauer.25
In addition, the Board also finds that the evidence of record does not show that appellant
has been retrained or otherwise vocationally rehabilitated such that modification of OWCP’s
February 19, 2010 LWEC determination is warranted.26
For these reasons, the Board finds that appellant has not met her burden of proof to modify
OWCP’s February 19, 2010 LWEC determination.

23

See supra note 19.

24

See W.C., Docket No. 18-1386 (issued January 22, 2019); D.W., Docket No. 18-0123 (issued October 4, 2018);
Melvina Jackson, 38 ECAB 443 (1987) (regarding the importance, when assessing medical evidence, of such factors
as a physician’s knowledge of the facts and medical history, and the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion). The Board notes that Dr. Krakauer considered all of
appellant’s accepted employment injuries in reaching his conclusions.
25

See supra note 20.

26

See supra note 17.

9

Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not met her burden of proof to modify OWCP’s
February 19, 2010 LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the October 29, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

10

